Quillian, Presiding Judge.
This is an appeal from a final order denying a petition for adoption. Held:
1. The sole issue was whether the natural father had abandoned the child thereby eliminating the need for his consent to the adoption. The trial court found from conflicting evidence that the father had not abandoned the child. If there is any evidence to support the findings of the trial judge in adoption proceedings, this court must affirm. Hamrick v. Seward, 126 Ga. App. 5 (1) (189 SE2d 882); Nix v. Sanders, 136 Ga. App. 859, 860 (223 SE2d 21); Peterson v. Spence, 146 Ga. App. 209 (245 SE2d 871). We find there is evidence to support the finding and affirm.
2. Appellants’ contention that the trial court erred by failing to give the interests of the child proper consideration is not well taken. "If there is no parental *57consent and the natural parents have not abandoned the child, the court is required to deny the adoption.” Johnson v. Eidson, 235 Ga. 820, 825 (221 SE2d 813).
Submitted November 20, 1979
Decided January 10, 1980.
Susan W. Bisson, for appellants.
James T. Fordham, for appellee.

Judgment affirmed.


Smith and Birdsong, JJ., concur.